Citation Nr: 1508890	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral non-arteritic ischemic optic neuropathy with legal blindness.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A Board videoconference hearing was held at the RO in January 2015 before the undersigned Veterans Law Judge (VLJ); a copy of the hearing transcript has been added to the record.

The issues of entitlement to service connection for bilateral non-arteritic ischemic optic neuropathy with legal blindness, entitlement to service connection for a right hip disorder, and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against finding that the Veteran's back disorder is etiologically related to active service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 1113, 1137 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued November 2009 and January 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's service records, VA treatment records, and identified private treatment records are of record.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1) (2014).  Accordingly, the Board finds that VA's duty to assist in obtaining private records has been discharged.  See 38 C.F.R. § 3.159(e) (2014).

In addition, a VA medical opinion was obtained in January 2010 in order to ascertain the nature and likely etiology of the Veteran's claimed back disability.  The opinion considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provided a complete rationale for the opinions stated.  There is adequate medical evidence of record to make a determination with regard to the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran also testified at a January 2015 Board videoconference hearing.  The Court has held that that the Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the January 2015 Board videoconference hearing, the VLJ fully explained the issue decided herein.  The Veteran was assisted at the hearing by an accredited representative from the Blinded Veterans Association.  The representative and the VLJ asked questions to ascertain the onset and etiology of any back symptomatology, as well as any casual connection between the Veteran's period of active duty service and his claimed back disability.  The VLJ also asked questions to solicit information regarding any potentially outstanding records.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearings focused on the evidence necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation: the Board will therefore review the merits of the Veteran's claim.  

II.  Service Connection

The Veteran seeks entitlement to service connection for a back disability.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for chronic disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Here, the Veteran asserts that he has a lumbar and/or thoracic spine disability that is related to his period of active service.  The January 2010 VA examination report diagnosed the Veteran as having scattered mild-to-moderate degenerative changes of the thoracic and lumbar spines.  Thus, the first Shedden element is met.  

With regard to the second Shedden element, a review of the Veteran's service treatment records reveals that he sought treatment for a possible pulled back muscle after falling in July 1970.  He was diagnosed as having parathoracic muscle spasm, at which time he was prescribed Darvon Compound-65 and instructed to apply heat to the affected area.  Therefore, the Board finds that the second Shedden element is met.  

With respect to the third Shedden element, the record does not contain probative medical evidence suggesting that the Veteran's back disability is etiologically related to service.  Aside from the July 1970 note, the Veteran's service treatment records contained no further treatment, complaints, symptoms, or diagnoses related to a back disability.  

The Veteran's personnel records reveal that his military occupational specialty was that of a percussion player attached to the 324th Army Band.  He has subjectively reported experiencing chronic back pain since his period of active duty service as a result of carrying heavy objects and walking favoring his right leg.

Post-service treatment records reveal that the Veteran was involved in a motor vehicle accident in September 1999.  An October 1999 private treatment note indicated that the Veteran immediately developed pain in the neck and upper/middle back following this post-service motor vehicle accident.  At that time, the Veteran was diagnosed as having thoracic spine pain, thoracic myofascitis, thoracic segmental dysfunctional subluxation, shoulder pain, lumbar pain, and sacroiliac subluxation.

The Veteran was provided with a VA examination in January 2010, at which time he was diagnosed as having scattered, mild-to-moderate degenerative changes of the thoracic and lumbar spine without specific military nexus.  The examiner noted that the Veteran's documented in-service muscle pull apparently resolved in 1970, as there was no mention of it later in his service records, to include at the time of his service discharge.  The examiner concluded that there was no indication of chronicity or continuity of treatment, and no indication that any presently noted spine condition was associated, caused by, or the result of any back condition noted during active duty.  In support of this conclusion, the examiner cited medical literature for the proposition that "most cases of back pain are self-limiting," and emphasized that there was no evidence in the claims file or history of chronicity or recurrence of back symptomatology while in the military for the time subsequent to the injury.  The examiner further noted that epidemiologic studies showed an association between multiple environmental factors (such as heavy physical work, lifting, truck driving, obesity and smoking) and the development of back pain and disc degeneration, and that most evidence pointed to an age-related process influenced primarily by mechanical and genetic factors.

After reviewing all evidence of record, the Board finds that the VA examiner's opinion is the most persuasive evidence regarding the etiology of the Veteran's lumbar spine disability.  The examiner's conclusions followed an extensive examination of the Veteran and his claims file, as well as consideration of reported history, therefore his opinion is accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his spine disability is related to his July 1970 treatment for a possible pulled back muscle.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of spine disabilities, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced back pain during and after service, he cannot relate those symptoms to his current diagnoses or to his period of active service.  Further, as noted above, the Board attributes great value to the VA examiner's opinion as the opinion was provided by a trained medical professional who reviewed the claims file, examined the Veteran, and noted the Veteran's reported history, all prior to providing the negative nexus opinion.  

With respect to continuity of symptomology, the Board acknowledges the lay statements from the Veteran that he experienced back pain during and after service.  Nevertheless, the Veteran is not competent to relate this pain to his currently-diagnosed degenerative changes of the lumbar and thoracic spines, especially in light of the intervening motor vehicle accident reported in September 1999.  Significantly, although the Veteran has reported chronic back pain, there was no documented or even Veteran-reported diagnosis of degenerative changes of the spine until many years after his separation from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy period between service and initial symptoms of disability).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, there is no evidence that the Veteran's degenerative changes manifested to a compensable degree within one year of separation from service.  While the Veteran has asserted that he continued to have chronic back pain after discharge and even stated he sought treatment for it, there is no competent evidence that pain or treatment was related to his current degenerative changes.  Therefore, service connection on a presumptive basis is not warranted.

As the weight of the evidence is against finding that the Veteran's degenerative changes of the thoracic and lumbar spine are related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

The Veteran also seeks entitlement to service connection for a right hip disorder, bilateral non-arteritic ischemic optic neuropathy with legal blindness, and a skin disorder.  

With respect to the Veteran's claim for entitlement to service connection for a right hip disorder, he claims that he suffers from right hip pain resulting from an August 1969 training accident at Fort Jackson, South Carolina, in which he dislocated his right ankle and injured his right hip.  A review of the Veteran's service treatment records confirms that he was treated for tenderness of the anterior right ankle in August 1969, at which time X-rays were negative.  The Veteran has reported experiencing right hip pain ever since.  

A review of the Veteran's VA treatment records reveals that he has been diagnosed with and treated for sacroiliac joint arthropathy.  However, while the Veteran has been provided with a VA examination focusing on disabilities of the thoracic and lumbosacral spines, the Board emphasizes that he was never provided with a VA examination specifically with respect to his claim for entitlement to service connection for a right hip disorder.  In light of the Veteran's reported onset of right hip pain in August 1969 and his current diagnoses of right sacroiliac joint arthropathy, the Board finds that he should be provided with a relevant VA examination to determine the nature and probable etiology of the disability.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  As such, remand is required so that an examination can be conducted.

With respect to the Veteran's claim for entitlement to service connection for bilateral non-arteritic ischemic optic neuropathy with legal blindness, the Veteran was provided with a VA examination in January 2010.  The examining VA optometrist diagnosed the Veteran as having bilateral vision loss and field constriction secondary to optic nerve atrophy; however, the optometrist concluded that it was not possible to determine the etiology of the Veteran's vision disorder without first reviewing the outstanding treatment records from Johns Hopkins Medicine and Penn State Hershey Medical Center, which were not associated with the claims file at the time of the examination.  The examiner reiterated the medical treatment records from Johns Hopkins Medicine and Penn State Hershey Medical Center were "required to render an opinion as to nexus."  

Curiously, however, only three days later, the same VA optometrist issued an addendum opinion definitively stating that the Veteran's loss of vision was not the result of a compressive condition (related to a fractured nose) or chemical toxicity (related to his alleged exposure to nerve gas), and that the loss of vision over 26 years after service discharge was not service connected.  The optometrist did not offer a rationale for his conclusions, or explain how he was able to render such a definitive opinion merely three days after concluding that an opinion could not be rendered without access to the Veteran's outstanding private treatment records.  

Indeed, in May 2010, approximately four months after the VA opinions were obtained, the Veteran's private ophthalmology records were finally received from Wilmer Ophthalmological Institute at the Johns Hopkins Hospital, dated in October 2004.  Strangely, an addendum opinion from the VA optometrist who expressed the necessity of these records in order to provide an etiological opinion was not obtained after the records were received.  For these reasons, the issue must be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

With respect to the Veteran's claim of entitlement to service connection for a skin disorder, the Veteran was provided with a VA examination in January 2010.  The examiner noted that the onset of the disability was first noted on the left lateral
lower leg after the Veteran's separation from service.  As such, the examiner diagnosed the Veteran with numular dermatitis, but noted that there was no documented treatment or exposure in the military, nor was there a military nexus.  

However, these factual findings are unsupported by the record.  First, at the time of filing his claim for service connection in November 2009, the Veteran reported that the onset of the rash on his left leg was in August 1971 while he was still in service.  Also, a review of the Veteran's service treatment records reveal that the Veteran developed a rash characterized by "burning blotches" on his skin after taking penicillin in April 1971.  Significantly, the January 2010 VA examiner failed to mention both the Veteran's reported history of a left leg rash since August 1971 as well as the documented in-service skin rash in April 1971.  As such, the issue must be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an opinion based upon an inaccurate factual premise had no probative value).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed right sacroiliac joint arthropathy.  The claims file and a copy of this remand must be made available to and reviewed by the physician in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  After such review and examination, the VA examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed right sacroiliac joint arthropathy is related to his military service, to include any documented in-service injuries.  

A complete rationale must be provided for any opinion offered.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed bilateral non-arteritic ischemic optic neuropathy with legal blindness.  The claims file and a copy of this remand must be made available to and reviewed by the physician in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Specifically, the examiner is asked to review and comment upon the previous VA eye examination as well as the October 2004 treatment records from the Wilmer Ophthalmological Institute at the Johns Hopkins Hospital.  After such review and examination, the VA examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral non-arteritic ischemic optic neuropathy with legal blindness is related to his military service, to include any documented in-service injuries or exposures.  

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed skin disorder, to include numular dermatitis.  The claims file and a copy of this remand must be made available to and reviewed by the physician in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  After such review and examination, the VA examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed skin disorders are related to his military service, to include any documented in-service injuries.  The examiner is asked to specifically acknowledge and comment upon both the Veteran's reported history of a left leg rash since August 1971 as well as the documented in-service skin rash in April 1971.

A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).

5. Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, then issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


